DETAILED ACTION
Allowable Subject Matter
Claims 1-2 and 4-15 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a system for providing portable blast control partitions comprising: a first blast control partition comprising: a framework comprising a pair of spaced apart uprights, an upper beam extending between an upper end of the pair of uprights, and a lower beam extending between a lower portion of the pair of uprights; a blast control blanket having first and second horizontal edges and first and second vertical edges, the blast control blanket being coupled to the framework, wherein the first vertical edge of the blast control blanket is securely coupled to a first upright of the pair of uprights, at least a portion of the first and second horizontal edges are securely coupled to the upper and lower beams, and the second vertical edge extends beyond a second upright of the pair of uprights; a second blast control partition comprising: a framework comprising a pair of spaced apart uprights, an upper beam extending between an upper end of the pair of uprights, and a lower beam extending between a lower portion of the pair of uprights; particularly, a blast control blanket having first and second horizontal edges and first and second vertical edges, the blast control blanket being coupled to the framework, particularly, wherein the first vertical edge of the blast control blanket is securely coupled to a first upright of the pair of uprights, particularly, at least a portion of the first and second horizontal edges are securely coupled to the upper and lower beams, and, particularly, the second vertical edge extends beyond a second upright of the pair of uprights; particularly, wherein the second vertical edge of the blast control blanket of the first blast control partition is securely coupled to the first upright of the framework of the second blast control partition;
(claim 2) a blast control partition comprising: a moveable framework comprising a pair of spaced apart uprights, an upper beam extending between an upper end of the pair of uprights, and a lower beam extending between a lower portion of the pair of uprights, wherein the uprights are spaced apart a first distance and the upper beam is spaced apart from the lower beam a second distance; a blast control blanket having first and second vertical edges defining a height of the blast control blanket and first and second horizontal edges defining a length of the blast control blanket; wherein the first vertical edge of the blast control blanket is securely coupled to a first upright of the pair of uprights, a portion of the first horizontal edge is securely coupled to the upper beam, and a portion of the second horizontal edge is securely coupled to the lower beam; particularly, wherein the height of the blast control blanket is approximately equal to the second distance and the length of the blast control blanket is greater than the first distance such that the second vertical edge of the blast control blanket extends beyond a second upright of the pair of uprights; and, particularly, wherein the second vertical edge includes an opening having an angled protrusion extending outwardly from the opening to facilitate the blast control blanket being secured to an object; and,
(claim 11) a method for providing portable blast control partitions comprising: providing a first blast control partition comprising: a framework comprising a pair of spaced apart uprights, an upper beam extending between an upper end of the pair of uprights, and a lower beam extending between a lower portion of the pair of uprights; a blast control blanket having first and second horizontal edges and first and second vertical edges, the blast control blanket being coupled to the framework, wherein the first vertical edge of the blast control blanket is securely coupled to a first upright of the pair of uprights, at least a portion of the first and second horizontal edges are securely coupled to the upper and lower beams, and the second vertical edge extends beyond a second upright of the pair of uprights; providing a second blast control partition comprising: a framework comprising a pair of spaced apart uprights, an upper beam extending between an upper end of the pair of uprights, and a lower beam extending between a lower portion of the pair of uprights; a blast control blanket having first and second horizontal edges and first and second vertical edges, the blast control blanket being coupled to the framework, particularly, wherein the first vertical edge of the blast control blanket is securely coupled to a first upright of the pair of uprights, particularly, at least a portion of the first and second horizontal edges are securely coupled to the upper and lower beams, and, particularly, the second vertical edge extends beyond a second upright of the pair of uprights; and, particularly, coupling the second vertical edge of the blast control blanket of the first blast control partition to the framework of the second blast control partition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
25-Jul-22